Title: To Benjamin Franklin from Robert Crafton, 22 November 1775
From: Crafton, Robert
To: Franklin, Benjamin


My good Sir,
London Nov. 22d. 1775.
Tho’ I have already addressed you by this Conveyance; yet as my Mind is not quite clear, I must trouble you again; and I trust to your Friendship and Candour, to impute my Presumption to the best Motives.
  Always sanguine in my Ideas, I am already looking forward; and supposing, that the fair and equitable Terms, which our Friend will offer to the House on Monday next; will produce a lasting Peace and Union, between the contending Parties; I have therefore turned my Thoughts, towards the Consequences of this happy Æra.
The old Mode of Requisition, is undoubtedly the most eligible; but I imagine that I foresee an Evil, that may even arise out of this; and which should I think be provided against in Time; and I think farther, that no Time is so proper as the present; now that the Congress is sitting, and that such implicit Obedience, is paid to all their Mandates.
If the Requisition for future Supplies, is made by the Minister, to each particular Assembly; it is possible (nay probable) that some may be for complying, and others for refusing, or limitating; this may create Jealousies among yourselves; and the Ministry taking Advantage of your Dissensions, may by cajolling and favouring the more pliant Assemblies, effectually disunite you.
But if the Congress should now take it into Consideration, to establish the proportionate Quota of each Colony; so that the Supply required, might be furnished in a collective Manner, by the whole Continent it would be in my humble Opinion, the Means to cement you more closely; indeed I could wish, that all Supplies might be furnished by a Congress, to be held at certain stated Periods; and I believe that something of that kind, would be best for both Countries.
I am aware that it will require great Abilities and great Application, to investigate and settle this complex Business; but I confide, that the present Congress, are fully competent to it; and tho’ it will assuredly appear, that some Colonies can more readily supply Men, others Money, and others again Provisions; yet it might surely be adjusted and proportioned, by the Wisdom and Patriotism of the present Delegates.
I shall trespass no farther on your Time and Patience; than only to recommend, an earnest Consideration of our Friend’s Proposal, and a speedy Answer; and I must confess that I think it of such Importance, as to deserve a special Messenger. I salute you most respectfully and am your assured Friend and Servant
Robt. Crafton
 
Addressed: Benjamin Franklin Esqr / Philadelphia.
Notation: 22 Nov 1775
